DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed January 13, 2022. In the applicant’s reply; claims 1, 6 and 8-9 were amended, claim 7 was cancelled, and claim 10 was newly added.  Claims 1-6, and 8-10 are pending in this application.

Response to Arguments
Applicants' amendments filed on January 13, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on October 7, 2021.
Applicant’s amendments overcome the objection to the title of the specification, and the objection is hereby withdrawn.
Applicant’s amendments overcome the rejections of Claim 1 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sabbah et al. (US PGPub US 2019/0066178 A1), hereby referred to as “Sabbah”, and the rejection is hereby withdrawn. 
Applicant’s amendments distinguish the claimed features from the patented application, and overcome the rejections of Claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No. 11,089,170 B1 issued from US Application 16/893,760, and the rejection is hereby withdrawn.
Applicant’s amendments distinguish the claimed features from the co-pending application and overcome the rejections of Claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of US Application 16/893,875, and the rejection is hereby withdrawn.
Applicant’s amendments overcome the rejections of Claims 1-9 under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US PGPub US 2017/0140249 A1), hereby referred to as “Lee”, in view of Sabbah et al. (US PGPub US 2019/0066178 A1), hereby referred to as “Sabbah”, and the rejection is hereby withdrawn.

REASONS FOR ALLOWANCE
Claim 7 is canceled by the applicants. 
Claims 1-6 and 8-10 (now renumbered as 2, 3, 1 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach the method of Claim 1 and the medium of Claim 10, which specifically comprises the following features in combination with other recited limitations:
- A control method that performs a learning loop, the method comprising: 
- acquiring first layout data generated based on a first album creation parameter from a server to which layout data generated by a user is uploaded; 
- outputting an estimated feature value based on the first layout data; 
- generating a second album creation parameter based on the output estimated feature value; 
- generating third layout data based on the generated second album creation parameter and an image used for second layout data acquired from the server; 
- and updating the first album creation parameter and the third album creation parameter based on a feature value based on the generated third layout data and a feature value based on the second layout data, 
wherein, in a case when the updated album creation parameter satisfies a predetermined condition, the updated album creation parameter becomes downloadable to a terminal device of a first user, and, 
-  in a case when a number of pieces of layout data uploaded to the server is more than a predetermined number, in the learning loop, only layout data generated by the first user is used, and in a case when the number of pieces of layout data uploaded to the server is less than or equal to the predetermined number, in the learning loop, at least layout data generated by a second user different from the first user is used.
These limitations were in claim 1, and claims 2-6 and 8-9 are dependent upon claim 1, and encompass the limitations specified in claim 1, thereby making them allowable subject matter. 

	Some closely related prior art references are listed previously: Lee et al. (US PGPub US 2017/0140249 A1), hereby referred to as “Lee”, Sabbah et al. (US PGPub US 2019/0066178 A1), hereby referred to as “Sabbah”, and the references cited in form PTO-1449.  None of the references teaches the method recited in claim 1, or the medium recited in claim 10.  Both Lee and Sabbah were used in an obviatory rejection and are directed towards computerized methods and systems for photo product design and creation. However, applicant’s amendments distinguish the album creation process to include different user’s profiles and to be automated based on a series of predetermined criteria, which is not obviated by the prior art of record. As a result, the claimed language which is highly dependent upon the amended limitations are not taught by the prior art references, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

March 8, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662